EXAMINER’S COMMENT
Applicants’ response filed on December 17, 2021 has been entered.
The Terminal Disclaimer filed on 12/17/2021 is ACKNOWLEDGED. 
The provisional Double Patenting rejections over copending U.S. Patent Application Publication No. 2021/0002663 A1 have been withdrawn in light of Applicants’ arguments. The instant patent application has the earliest effective U.S. filing date. See also MPEP § 804(I)B(1)(b)(i). 
Claims 14-15, 17-21, and 26-30 have been REJOINED.
Instant SEQ ID NOs:7-12 are the amino acid sequences of variants of SEQ ID NO:2 (R2N40); see Specification, page 7, paragraph 0028. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a recombinant DNA molecule and a DNA construct comprising the recombinant DNA molecule, which comprise a heterologous promoter functional in a plant cell operably linked to a nucleic acid sequence encoding a protein that has at least 90% sequence identity to amino acid sequence of SEQ ID NOs:2 and 7-12, wherein the protein has herbicide-insensitive protoporphyrinogen oxidase (PPO) activity; to transgenic plants and plant parts that comprise the recombinant DNA molecule and the protein; and to methods practiced with the claimed transgenic plants. The prior art fails to teach or reasonably suggest the claimed composition(s). 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

SUMMARY
Claims 1-15, 17-21, and 26-30  are allowed. 


Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663